Dismissed w.o.j. and Opinion Filed October 21, 2016




                                                                 In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                      No. 05-16-01212-CV
                                                      No. 05-16–01213-CV

                                             IN RE NATHAN BURT, Relator

                         Original Proceeding from the 204th Judicial District Court
                                           Dallas County, Texas
                             Trial Court Cause Nos. F15-25052 and F15-25053

                                         MEMORANDUM OPINION
                                    Before Justices Francis, Fillmore, and Stoddart
                                             Opinion by Justice Fillmore
          In this original proceeding, relator asks this Court to dismiss his appointed trial counsel

and appoint new trial counsel. Although section 22.221 of the Texas Government Code grants

courts of appeals mandamus jurisdiction in criminal matters, an appellate court has no

jurisdiction to remove appointed counsel and appoint new counsel. See Hebert v. Honorable

Judge of 208th Dist. Court of Harris Cty., 01-91-00052-CV, 1991 WL 22355, at *1 (Tex.

App.—Houston [1st Dist.] Feb. 21, 1991, orig. proceeding) (not designated for publication).1

The trial court has the exclusive responsibility for appointing counsel to represent indigent

defendants, even after the appellate record has been filed. TEX. CODE CRIM. PROC. ANN. arts.

1.051(d), 26.04(c) (West. Supp. 2016); Watson v. State, No. 07-06-0414-CR, 2007 WL 313460,

     1
       An appellate court may, on appropriate terms and conditions, permit an attorney to withdraw from representing a party in the appellate
court. See TEX. R. APP. P. 6.5. That situation is not presented by this original proceeding.



                                                                     1
at *1 (Tex. App.—Amarillo Feb. 2, 2007, no pet.) (per curiam). We, therefore, lack jurisdiction

to provide relator the relief requested.

       Accordingly, we DISMISS this original proceeding for want of jurisdiction.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
161212F.P05




                                             –2–